IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. AP-77,018

                          BURTON LEON SPELL, Appellant
                                    v.
                           THE STATE OF TEXAS

                     ON APPEAL FROM DENIAL OF BAIL
                 CAUSE NO. 33157 IN THE 1ST DISTRICT COURT
                           FROM JASPER COUNTY

       Per curiam.

                                      OPINION

       On May 24, 2013, Appellant was arrested and jailed for the offense of evading

arrest or detention with a motor vehicle. On May 29, 2013, the trial court granted the

State’s motion to deny bail for this offense pursuant to Article 1, Section 11a of the Texas

Constitution. Appellant appealed the trial court’s decision. Appellant has now filed a

motion to withdraw his appeal. Accordingly, we order the appeal dismissed.



Filed: June 26, 2013
Do not publish